DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lin et al. (US 2016/0064327).
Regarding claim 17, Lin et al. teach an integrated circuit (semiconductor device; Abstract) comprising: a substrate (12; Fig. 7, [0011]); a fin (14/28/26 and an upper portion of 12; Fig. 7, [0013]) over the substrate (12); an isolation feature (16; Fig. 7, [0011]) over the substrate (12) and adjacent to the fin (14/28/26 and an upper portion of 12), wherein the fin (14/28/26 and an upper portion of 12) extends above the isolation feature (16); gate structures (36/38/24s; Fig. 
Regarding claim 19, Lin et al. teach the integrated circuit of claim 18, further comprising a second etch stop layer (48 of silicon oxide, which can be used as an etch stop material; Fig. 7, [0017]) over the first dielectric layer (46) and in the second trench (the right trench between the rightmost two 36/38/24s in Fig. 7).

Allowable Subject Matter
Claims 1-9 and 11-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest, singularly or in combination, at least the limitations of "a dielectric layer disposed directly above the isolation feature, wherein a top surface of the dielectric layer is at a same level as a topmost flat surface of the fin or below the topmost flat surface of the fin by less than or equal to 15 nanometers, wherein the topmost flat surface of the fin is directly under the gate structure; an etch stop layer disposed between the dielectric layer and the isolation feature; and a conductive feature directly above the isolation feature and directly contacting the dielectric layer, wherein the etch stop layer directly contacts the dielectric layer" as recited in claim 1 and “a first dielectric layer in the second trench; a second dielectric layer over the first dielectric layer and in the second trench; an etch stop layer in both the first and second trenches and between the first and the second dielectric layers; and a conductive feature disposed directly over the first dielectric layer in the second trench and penetrating through the second dielectric layer and the etch stop layer” as recited in claim 11.
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments with respect to claim 17 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsai et al. (US 2019/0067276) teach a FinFET with contacts having various depths.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        2/23/2022